United States Court of Appeals
                     For the First Circuit


No. 15-2068

               LIBERTARIAN PARTY OF NEW HAMPSHIRE,

                      Plaintiff, Appellant,

                               v.

  WILLIAM M. GARDNER, New Hampshire Secretary of State, in his
                       official capacity,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on December 2, 2016, is
amended as follows:

     On page 19, the sentence reading "The start date, in turn,
does not apply to fundraising activities, hence LPNH can raise the
funds to pay professional signature gatherers any time it wants."
is replaced with "The start date, in turn, does not apply to
fundraising activities; hence, LPNH can raise the funds to pay
professional signature gatherers any time it wants."